IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,               : No. 115 MAL 2022
                                            :
                   Respondent               :
                                            : Petition for Allowance of Appeal
                                            : from the Order of the Superior Court
             v.                             :
                                            :
                                            :
MOHAMMED MUTAHHAR MOHIUDDIN,                :
                                            :
                   Petitioner               :

COMMONWEALTH OF PENNSYLVANIA,               : No. 116 MAL 2022
                                            :
                   Respondent               :
                                            : Petition for Allowance of Appeal
                                            : from the Order of the Superior Court
             v.                             :
                                            :
                                            :
MOHAMMED MUTAHHAR MOHIUDDIN,                :
                                            :
                   Petitioner               :


                                     ORDER



PER CURIAM

     AND NOW, this 10th day of August, 2022, the Petition for Allowance of Appeal is

DENIED.